Citation Nr: 1142528	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  10-24 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the September 2, 1993, rating decision that assigned an effective date of October 19, 1987, for the grant of service connection for posttraumatic stress disorder (PTSD) and a 30 percent schedular evaluation (that was subsequently increased to 100 percent).

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to November 1967.  

Given the long and complicated development of the facts in this case, a more detailed description of the history of the Veteran's claim will be discussed in the body of this decision.  

As a general point of reference, this matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision issued by the RO, which found that there was no CUE in a September 1993 rating decision that, in pertinent part, assigned an effective date of October 19, 1987, for the grant of service connection for PTSD and a 30 percent schedular evaluation (that was subsequently increased to 100 percent).

A video-conference hearing was held in September 2010 and a transcript is of record.  In August 2011, the Board notified the Veteran that the Acting Veterans Law Judge who conducted the September 2010 video-conference hearing was no longer employed by VA and inquired if he wished to testify at another hearing.  The Veteran responded that he did not want another hearing and asked that his claim be adjudicated based on the evidence of record.  

The Board notes that, although the Acting Veterans Law Judge described the issue at the video-conference hearing to include whether there was new and material evidence to reopen the claim for an effective date earlier than October 19, 1987, for the assignment of a 100 percent evaluation for PTSD, upon further review of the claims file, the only issue developed and certified for appellate review is the claim of CUE in the September 1993 rating decision.  Therefore, the Board will confine its review of the appeal to the issue as shown on the first page of this decision.  Moreover, under Rudd v. Nicholson, 20 Vet. App. 296 (2006), once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE as any other result would vitiate the rule of finality.  In other words, the United States Court of Appeals for Veterans Claims (Court) determined that there are no freestanding claims for an earlier effective date and, when such a freestanding claim is raised, the appeal should be dismissed.  

At the time of the Veteran's September 2010 Board hearing, it was discussed that the Veteran's claim for an earlier effective date for a 100 percent rating for his service-connected psychiatric disability, which has been variously diagnosed over the years, may best be pursued through alleging CUE in prior rating decisions that denied increased ratings for such disability prior to the award of a 100 percent rating as of October 19, 1987.  Therefore, if the Veteran would like to file such a claim, he should so inform the RO. 


FINDINGS OF FACT

1.  The Veteran did not appeal the January 1978 rating decision that assigned a 10 percent rating for depressive neurosis, effective January 19, 1978, and that decision is final.  

2.  The Veteran's initial claim of entitlement to service connection for PTSD was received by VA on October 19, 1987.  

3.  The September 1993 rating decision that assigned an effective date of October 19, 1987, for the grant of service connection for PTSD and assigned a 30 percent schedular evaluation (that was subsequently increased to 100 percent) was supported by the evidence then of record and was consistent with VA laws and regulations then in effect.  



CONCLUSIONS OF LAW

1.  The September 1993 rating decision that assigned an effective date of October 19, 1987, for the grant of service connection for PTSD and a 100 percent schedular evaluation is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993) [(2010)].

2.  The September 1993 rating decision that assigned an effective date of October 19, 1987, for the grant of service connection for PTSD and assigned a 30 percent schedular evaluation (that was subsequently increased to 100 percent) is not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.105 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to claims involving CUE.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  

Laws and Regulations

A determination on a claim by the agency of original jurisdiction (AOJ) of which the claimant is properly notified is final if an appeal is not perfected as prescribed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201 (2010).  

To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra.  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States Court of Appeals for Veterans Claims (Court) explained that in order for clear and unmistakable error to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, supra).  See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).  

An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

In light of the foregoing, the Veteran must argue that either the correct facts were not considered by the RO or that applicable law and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy, 9 Vet. App. at 57.  

Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

Relevant Background

At his September 2010 Board hearing and in documents of record, the Veteran contends that he was discharged from service because of psychiatric problems and believes that the grant of service connection and the initial 100 percent evaluation assigned should be made effective from at least 1978, when he was granted a total rating for VA pension purposes or, in the alternative, from November 1967, the date of his discharge from service.  

Historically, service records showed that the Veteran was court-martialed and served several months in the brig in Vietnam for the accidental shooting of another soldier shortly after he arrived in Vietnam in 1966.  After his release, the Veteran was returned to duty, but experienced lethargy and depressive episodes associated with the accident that affected his ability to complete the tasks of military service.  The Veteran appeared before a Medical Board Evaluation in July 1967, and was diagnosed with emotionally unstable character disorder, which existed prior to service, and depressive reaction - in remission.  The MEB recommended that the Veteran be administratively discharged from service due to his depressive disorder.  A Physical Review Board, in September 1967, found that the Veteran was unfit for further military service due to emotionally unstable character disorder and neurotic depressive reaction.  The Veteran was administratively discharged from service in November 1967.  

The Veteran was separated from military service on November 13, 1967.  A claim of service connection for a psychiatric disorder was received on November 27, 1967.  Thereafter, the Veteran was notified of and scheduled for a VA examination in January 1968, but failed to report, and was rescheduled for another examination later in January 1968, and again failed to report.  The Veteran did not contact VA to explain his failure to report or to request to be rescheduled, and his claim was denied by the RO in February 1968.  The Veteran was notified of the decision and did not appeal.  Therefore, the February 1968 decision is final. 

Another claim for service connection for a psychiatric disorder was received from the Veteran in June 1969.  He was scheduled for a VA examination in July 1969, but failed to report, and his claim was denied in an October 1969 decision.  The Veteran was rescheduled for examinations in September 1969 and December 1969, but failed to report for either of those examinations.  In January 1970, the RO denied the Veteran's claim and he did not appeal that decision.  Therefore, the January 1970 decision is final.

A claim for service connection for a psychiatric disorder was received from the Veteran in December 1975.  At that time, the Veteran was incarcerated in a state prison and was evaluated a private physician at the prison in May 1977.  The diagnoses at that time included anti-social personality and drug dependence - heroin.  

In a July 1977 rating decision, service connection was established for depressive neurosis - in remission, and a non-compensable evaluation was assigned, effective December 30, 1975, the date of receipt of the Veteran's reopened claim.  The Veteran was notified of this decision and did not appeal.  Therefore, the July 1977 rating decision is final.

In January 1978, the Veteran notified VA that he had been released from prison in October 1977 and, among other things, wanted to file claims for service connection for cancer and nonservice-connected pension.  

In a July 1978 rating decision, the RO granted an increased rating to 10 percent for depressive neurosis, denied service connection for malignant melanoma of the left foot, and granted entitlement to pension and special monthly pension due to cancer and lymphadenectomy of the left foot; each effective January 19, 1978, the date of receipt of his claim.  The Veteran was notified of this decision and did not appeal.  Therefore, the July 1978 rating decision is final.

The Veteran's initial claim for service connection for PTSD was received by VA on October 19, 1987.  By rating action in September 1988, the RO denied service connection for PTSD, and the Veteran perfected an appeal.  

The Board remanded the appeal for additional development in December 1991, and subsequently granted service connection for PTSD in February 1993.  In that decision, the Board noted that the Veteran was diagnosed with PTSD by VA in January 1988 as related to the shooting accident in service.  

In a September 1993 rating decision, the RO implemented the Board decision and recharacterized the service-connected depressive neurosis as PTSD, and assigned a 30 percent evaluation; effective October 19, 1987, the date of receipt of claim.  The Veteran expressed dissatisfaction with the 30 percent rating assigned and subsequently perfected a timely appeal for a higher initial evaluation.  It should be noted at this point, that the Veteran did not contest the effective date assigned for the 30 percent rating.  

The Board notes that, while the RO recharacterized the Veteran's service-connected disability from depressive neurosis to PTSD in the September 1993 rating action, it is evident from the explanation in the rating decision that it did not intend to back date the diagnosis of PTSD to 1978; rather, the RO recharacterized the Veteran's service-connected disability because depressive neurosis and PTSD are both psychoneuroses and are evaluated under the same rating criteria.  Thus, the RO did not intend to establish the effective date of service connection for PTSD from 1978.  Rather, the RO established the effective date of the 100 percent schedular evaluation from October 19, 1987, the date of receipt of the Veteran's claim for service connection for PTSD.  

Thereafter, the Veteran filed claims for service connection for other disabilities and VA benefits, and contested an overpayment of VA pension benefits which delayed final adjudication of his claim for an initial evaluation in excess of 30 percent for PTSD for several years.  In January 1999, the Board, in part, granted an increased rating to 100 percent.  In a separate decision in January 1999, the Board also granted service connection for additional unrelated disabilities.  

By rating action in February 1999, the RO implemented the Board's decisions and assigned an effective date of October 19, 1987, for the 100 percent schedular rating for PTSD.  The RO also assigned effective dates of January 4, 1989, for the grant of service connection for the additional disabilities.  In a letter received in June 1999, the Veteran expressed dissatisfaction with the assignment of the effective dates of 1989, and stated that they should also be effective from 1987.  

Thereafter, in a letter dated in January 2001, the Veteran expressed dissatisfaction with the effective date assigned for the 100 percent schedular evaluation for his PTSD, and argued that it should be made effective January 19, 1978.  

In April 2001, the RO promulgated a statement of the case for the issue of an earlier effective date for the 100 percent evaluation for PTSD, and the Veteran perfected an appeal of this issue in May 2001.  However, following a DRO conference hearing in June 2001, the Veteran submitted a handwritten statement indicating that he agreed with the effective date of October 19, 1987, assigned for his PTSD and that he was withdrawing his appeal of this issue.  

In subsequent letters received in November 2002 and thereafter, the Veteran argued, among other things, that his 100 percent evaluation should be effective from January 1978.  

In May 2006, the Board dismissed the Veteran's claim for an effective date prior to October 19, 1987.  The Board discussed the historical development of the Veteran's claim for an earlier effective date, and pointed out that his withdrawal in June 2001 was outside the appeal period, thus rendering the 1999 rating decision a final determination.  

At a hearing in November 2008, the Veteran again raised the issue of entitlement to an effective date prior to October 19, 1987, for the assignment of a 100 percent schedular evaluation for PTSD, and the matter was referred to the RO for appropriate action.  

In a letter dated in December 2009, the Veteran was notified by the RO that there are no "freestanding" claims for an earlier effective date, and provided him and his representative with a detailed explanation of the holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006) (once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE as any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date and, when such a freestanding claim is raised, the appeal should be dismissed).  The Veteran was advised that his only recourse was a claim of CUE.  Thereafter, in November 2009, the Veteran's representative filed a claim of CUE in the September 1993 rating decision regarding the effective date assigned for PTSD.  

At the Veteran's Board hearing in September 2010, he argued that, since he was granted a total rating for pension purposes in 1978 because of his psychiatric problems, the subsequent finding by the Board in 1999 that he was 100 percent disabled by reason of his PTSD is evidence that his disability had been present since 1978, and that it was CUE not to have granted him service connection and a 100 percent rating back to at least 1978.  

Analysis

As an initial matter, the Board notes that the Veteran was not found to be totally disabled for pension purposes in 1978 based on any psychiatric disorder, but due to his skin cancer.  In fact, at that time, the RO found that the Veteran's service-connected psychiatric disorder was only mildly disabling, and assigned a 10 percent schedular rating.  As noted above, the Veteran was notified of this decision and did not appeal.  Therefore, the January 1978 rating decision became final one year after notification.  

As to the Veteran's testimony to the effect that he was not competent to follow through on his earlier claims, and either ignored the notices to report for the VA examinations or was busy attending to more pressing health issues, there is no evidence that the Veteran was incompetent.  In any event, the rating decisions prior to 1993 are not at issue in this appeal.  Rather, the issue before the Board is whether there was CUE in the September 1993 rating decision that implemented the February 1993 Board decision that granted service connection for PTSD, and the RO's subsequent assignment of a 100 percent evaluation effective October 19, 1987.  

As indicated above, the law provides that a prior final rating action will be revised only on the basis of CUE.  38 C.F.R. § 3.105(a).  Such error exists only where it appears "undebatably" that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  Russell, 3 Vet. App. 310, 313 (1992).  A determination that there was CUE must be based on the record and the law that existed at the time of the prior unappealed rating decision.  Id.  CUE is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. 40, 43 (1993).  

To raise a valid claim of CUE, the appellant must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993).  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  

In this case, the Veteran's disagreement with the September 1993 rating decision is basically a dispute with how the evidence was weighed which, as indicated above, is not a valid basis for a claim of CUE.  The Veteran's contention that he was totally disabled and granted pension due to his psychiatric disorder in 1978 is tantamount to finding that he was totally disabled by reason of his later diagnosed PTSD and is not only factually inaccurate, but fails to provide a valid argument that there was CUE in the 1993 rating decision.  That is, the Veteran has not provided any evidence or augment that there was an error of fact or law in the September 1993 rating decision that compels the conclusion to which reasonable minds could not differ and that the result would have been manifestly different but for the error.  

The facts in this case show that the Veteran was assigned a 10 percent evaluation for his service-connected depressive neurosis and a total rating for pension purposes based on his skin cancer by the RO in July 1978.  The Veteran and his representative were notified of this decision and did not appeal.  Therefore, that decision became final.  

The evidence shows that the Veteran was incarcerated in a state prison from February 1982 to January 1988, and that he filed a claim of service connection for PTSD while still in prison in October 1987.  Upon his release, the Veteran sought treatment at a VA hospital in January 1988, and was diagnosed with several psychiatric disorders including, for the first time, PTSD.  There were no medical records showing treatment for any psychiatric problems during the one year period prior to the date of receipt of his claim in October 1987.  

As indicated above, "simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993); Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  To raise a valid claim of CUE, the appellant must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE because it is premised upon facts that were not then of record.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The Veteran filed his initial claim for service connection for PTSD in October 1987, was first diagnosed with the disorder in January 1988, and was granted service connection for PTSD by the Board in February 1993 based on the VA diagnosis.  In September 1993, the RO implemented the Board decision and assigned an effective date of October 19, 1987, for the grant of service connection for PTSD, initially evaluated as 30 percent disabling.  The Board subsequently granted an increased rating to 100 percent, which the RO later made effective from the same date, i.e., the date of receipt of claim.  38 C.F.R. § 3.400(b)(2).  

Given the foregoing, the Board finds that the conflict over the interpretation of the facts presented in this case is insufficient to rise to the level of CUE as the error must be of such significance as to be undebatable.  Damrel, 6 Vet. App. at 245 (1994); Russell, 3 Vet. App. 310 (1992).  In light of the discussion above, the Board finds that it is not undebatable that the correct facts, as they were known at the time of the September 1993 rating decision were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  As such, CUE in the rating decision of September 1993 has not been established.  


ORDER

The September 1993 rating decision that assigned an effective date of October 19, 1987, for the grant of service connection for PTSD and a 30 percent schedular evaluation (that was subsequently increased to 100 percent) was not clearly and unmistakably erroneous, and the appeal is denied.


____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


